Case 1:18-bk-11658-MPP        Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19               Desc
                               Main Document    Page 1 of 13
                                                                                            1


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                SOUTHERN DIVISION

          IN RE:                        )       Case #: 18-bk-11658 MPP
                                        )
   Edward Grant Jones                   )       CHAPTER 11
   Carolyn Goolsby Jones                )
                                        )       Individual
                   Debtors.             )

          DEBTORS’ INDIVIDUAL CHAPTER 11 PLAN OF REORGANIZATION
                            DATED APRIL 3, 2019

   ARTICLE 1. Summary:

   This Plan of Reorganization (the “Plan”) under Chapter 11 of the Bankruptcy Code (the
   “Code”) proposes to pay creditors of EDWARD GRANT JONES and CAROLYN
   GOOLSBY JONES (the “Debtors”) from future income.

   This Plan provides for:          0    classes of priority claims
                                   13    classes of secured claims
                                    1    class of non-priority unsecured claims; and
                                    0    class of equity security holders

   Non-priority unsecured creditors holding allowed claims will receive distributions, which
   the proponent of the Plan has valued at approximately 5 cents on the dollar. This Plan
   also provides for the payment of administrative and priority claims.

   All creditors and equity security holders should refer to Articles 3 through 6 of this Plan
   for information regarding the precise treatment of their claim. A disclosure statement that
   provides more detailed information regarding this Plan and the rights of creditors and
   equity security holders has been circulated with this Plan. Your rights may be affected.
   You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)

   ARTICLE 2. Classification of Claims and Interests:

   2.01    Class I.              All allowed claims entitled to priority under § 507(a) of the
                                 Code (except administrative expense claims under §
                                 507(a)(2), [“gap” period claims in an involuntary case
                                 under § 507(a)(3),] and priority tax claims under §
                                 507(a)(8)).
Case 1:18-bk-11658-MPP   Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                Desc
                          Main Document    Page 2 of 13
                                                                                         2


   2.02   Class 2.A.       The claim of Healthcare Services Credit Union (Claim # 5)
                           to the extent allowed as a secured claim under § 506 of the
                           Code.

          Class 2.B.       The claim of Santander Consumer USA, Inc. (Claim # 7) to
                           the extent allowed as a secured claim under § 506 of the
                           Code.

          Class 2.C.       The claim of JP Morgan Chase Bank, NA (Claim # 14) to
                           the extent allowed as a secured claim under § 506 of the
                           Code.

          Class 2.D.       The claim of Scenic Community Credit Union (Claim # 15)
                           to the extent allowed as a secured claim under § 506 of the
                           Code.

          Class 2.E.       The claim of Tennessee Valley Credit Union (Claim # 17)
                           to the extent allowed as a secured claim under § 506 of the
                           Code.

          Class 2.F.       The claim of Endodontic Group, P.C. (Claim # 18) to the
                           extent allowed as a secured claim under § 506 of the Code.

          Class 2.G.       The claim of Ocwen Loan Servicing (Claim # 28) to the
                           extent allowed as a secured claim under § 506 of the Code.

          Class 2.H.       The claim of Ocwen Loan Servicing (Claim # 29) to the
                           extent allowed as a secured claim under § 506 of the Code.

          Class 2.I.       The claim of Regions Bank (Claim # 30) to the extent
                           allowed as a secured claim under § 506 of the Code.

          Class 2.J.       The claim of Fay Servicing, LLC c/o Citibank, N.A. (Claim
                           # 33) to the extent allowed as a secured claim under § 506
                           of the Code.

          Class 2.K.       The claim of Statebridge Company, LLC (Claim # 34) to
                           the extent allowed as a secured claim under § 506 of the
                           Code.

          Class 2.L.       The claim of Bank of America to the extent allowed as a
                           secured claim under § 506 of the Code.
Case 1:18-bk-11658-MPP                Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                       Desc
                                       Main Document    Page 3 of 13
                                                                                                            3


             Class 2.M.                      The claim FSG Bank, N.A. / Atlantic Capital, Brenda
                                             Lawson & Associates, LLC. to the extent allowed as a
                                             secured claim under § 506 of the Code.

   2.03      Class 3.                        All non-priority unsecured claims allowed under § 502 of
                                             the Code.

   ARTICLE 3. Treatment of Administrative Expense Claims, Priority Tax Claims,
              and Quarterly and Court Fees:

   3.01      Unclassified Claims. Under section §1123(a)(1), administrative expense claims,
             [“gap” period claims in an involuntary case allowed under § 502(f) of the Code,]
             and priority tax claims are not in classes.

   3.02      Administrative Expense Claims. Each holder of an administrative expense claim
             allowed under § 503 of the Code [and a “gap” claim in an involuntary case
             allowed under § 502(f) of the Code,] will be paid in full on the effective date of
             this Plan, in cash, or upon such other terms as may be agreed upon by the holder
             of the claim and the Debtor.

   3.03      Priority Tax Claims. Each holder of a priority tax claim will be paid in full
             pursuant to 11 U.S. Code § 1129 (a)(9)(C) such that the holder of such claim will
             receive on account of such claim regular installment payments in cash -

                       (i). of a total value, as of the effective date of the plan, equal to the
                       allowed amount of such claim;

                       (ii). over a period ending not later than 5 years after the date of the order
                       for relief under section 301, 302, or 303; and

                       (iii). in a manner not less favorable than the most favored nonpriority
                       unsecured claim provided for by the plan (other than cash payments made
                       to a class of creditors under section 1122(b)).

             The following chart lists the Debtor’s estimated § 507(a)(8) priority tax claims
             and their proposed treatment under the Plan:


              Description                      Estimated Amount      Claim File Date              Treatment
          (name and type of tax)                     Owed
    City of Chattanooga (Claim # 3) in the                                             Monthly payment: $9.09
    total amount of $1,233.56 for 2016-                                                Begin Date: 7/1/19
    2017 Property Taxes for Pinewood
    Drive (lot) (GS 149B C 017), less                                                  End Date: 7/1/2024
    $322.03 in 2016-2017 Property Taxes             $408.73              4-26-18       Term: 5 years
    for 5948 Hancock Rd (GS 148P A                                                     Interest Rate: 12%
    018) and $502.80 in 2016-2017
                                                                                       Total payout amount: $545.52
    Property Taxes for 5950 Hancock Rd
    (GS 148P A 019.01) that are to be paid                                             Alternatively, with no sale of the
Case 1:18-bk-11658-MPP                Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19          Desc
                                       Main Document    Page 4 of 13
                                                                                               4

    in the above proposed real property                                    above property:
    sale, totaling $408.73                                                 Claim Value: $1,233.56
                                                                           Monthly payment: $27.44
                                                                           Begin Date: 7/1/19
                                                                           End Date: 7/1/2024
                                                                           Term: 5 years
                                                                           Interest Rate: 12%
                                                                           Total payout amount: $1,646.39
                                                                           Unliquidated amount to be paid at
                                                                           $100.00 per month until
    IRS (Claim # 13): FICA Civil                                           liquidated, and when liquidated
    Penalties 2015-2016 and Income Tax                                     will be paid at 3% over 5 years
                                              $99,907.12       6-19-18
    2017                                                                   less unliquidated payments, or
                                                                           alternative monthly amount if
                                                                           compromised
                                                                           Creditor appears to have misfiled
                                                                           this Claim in the Debtor’s
                                                                           individual Chapter 11 rather than
                                                                           in the companion small business
                                                                           Chapter 11 (18-12810) and the
                                                                           Debtors will object to this Claim;
                                                                           alternatively, the terms are as
    Tennessee Dept. of Labor - Bureau of                                   follows:
    Unemployment Insurance (Claim # 21)          $0.0          7-06-18     Claim Value: $3,272.54
    for $3,272.54
                                                                           Monthly payment: $72.80
                                                                           Begin Date: 7/1/19
                                                                           End Date: 7/1/2024
                                                                           Term: 5 years
                                                                           Interest Rate: 12%
                                                                           Total payout amount: $4,367.75
                                                                           Paid in the above proposed real
                                                                           property sale. Alternatively,
                                                                           Claim Value: $407.61
    Hamilton County Trustee (Claim #                                       Monthly payment: $9.07
    22): 2016 Property Taxes for 5950                                      Begin Date: 7/1/19
                                                 $0.0          8-06-18
    Hancock Road (GS 148P A 019.01)
    for $407.61                                                            End Date: 7/1/2024
                                                                           Term: 5 years
                                                                           Interest Rate: 12%
                                                                           Total payout amount: $544.02
                                                                           Paid in the above proposed real
                                                                           property sale. Alternatively,
                                                                           Claim Value: $167.34
    Hamilton County Trustee (Claim #                                       Monthly payment: $3.72
    23): 2017 Property Taxes for 5950            $0.0          8-06-18     Begin Date: 7/1/19
    Hancock Road (GS 148P A 019.01)
                                                                           End Date: 7/1/2024
    for $167.34
                                                                           Term: 5 years
                                                                           Interest Rate: 12%
                                                                           Total payout amount: $223.34
    Hamilton County Trustee (Claim #                                       Paid in the above proposed real
    24): 2016 Property Taxes for 5948            $0.0          8-06-18     property sale. Alternatively,
    Hancock Road (GS 148P A 018) for
                                                                           Claim Value: $286.01
    $286.01
Case 1:18-bk-11658-MPP             Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                  Desc
                                    Main Document    Page 5 of 13
                                                                                                    5

                                                                                Monthly payment: $6.36
                                                                                Begin Date: 7/1/19
                                                                                End Date: 7/1/2024
                                                                                Term: 5 years
                                                                                Interest Rate: 12%
                                                                                Total payout amount: $381.73
                                                                                Paid in the above proposed real
                                                                                property sale. Alternatively,
                                                                                Claim Value: $71.21
    Hamilton County Trustee (Claim #                                            Monthly payment: $1.58
    25): 2017 Property Taxes for 5948        $0.0               8-06-18         Begin Date: 7/1/19
    Hancock Road (GS 148P A 018) for
                                                                                End Date: 7/1/2024
    $71.21
                                                                                Term: 5 years
                                                                                Interest Rate: 12%
                                                                                Total payout amount: $95.04
                                                                                Monthly payment: $7.42
                                                                                Begin Date: 7/1/19
    Hamilton County Trustee (Claim #                                            End Date: 7/1/2024
                                            $333.58             8-06-18
    26): 2016 Property Taxes for
                                                                                Term: 5 years
    Pinewood Drive (lot) (GS 149B C 017)
                                                                                Interest Rate: 12%
                                                                                Total payout amount: $445.22
                                                                                Monthly payment: $2.85
                                                                                Begin Date: 7/1/19
    Hamilton County Trustee (Claim #                                            End Date: 7/1/2024
                                            $128.17             8-06-18
    27): 2017 Property Taxes for
                                                                                Term: 5 years
    Pinewood Drive (lot) (GS 149B C 017)
                                                                                Interest Rate: 12%
                                                                                Total payout amount: $171.06


   3.04     Statutory Fees. All fees required to be paid under 28 U.S.C. § 1930 that are owed
            on or before the effective date of this Plan have been paid or will be paid on the
            effective date.

   3.05     Prospective quarterly fees. All quarterly fees required to be paid under 28
            U.S.C. § 1930(a)(6) or (a)(7) will accrue and be timely paid until the case is
            closed, dismissed, or converted to another chapter of the Code.

   ARTICLE 4. Treatment of Claims and Interests Under the Plan:

   4.01     Claims and interests shall be treated as follows under this Plan:

            Class 1 - Priority Claims excluding those in Article 3: None

            Class 2 - Secured Claims: The following chart lists all classes containing
            Debtor’s secured prepetition claims and their proposed treatment under the Plan:
Case 1:18-bk-11658-MPP             Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                   Desc
                                    Main Document    Page 6 of 13
                                                                                                      6


                                                      Impairment                 Treatment
    Class # 2                 Description
                 Secured claim of:                                 Monthly payment: $73.68
                 Healthcare Services Credit Union
                                                                   Begin Date: 7/1/19
                 (Claim # 5) (Filed 4/27/18)
                                                                   End Date: 7/1/2039
    Class 2.A.   Collateral description =              Impaired    Term: 20 years
                 Recorded Judgment Lien (10/2/2014)                Interest Rate: 5%
                                                                   Treatment of Lien: Secured
                 Allowed Secured Amount =                          Total payout amount: $17,684.47
                 $11,165.30
                 Secured claim of:                                 Monthly payment: $42.73
                 Santander Consumer USA, Inc.
                                                                   Begin Date: 7/1/19
                 (Claim # 7) (Filed 5/8/18)
                                                                   End Date: 7/1/2039
    Class 2.B.   Collateral description =              Impaired    Term: 20 years
                 2007 GMC Light Envoy-16                           Interest Rate: 5%
                                                                   Treatment of Lien: Secured
                 Allowed Secured Amount =                          Total payout amount: $10,256.09
                 $6,475.24
                 Secured claim of:                                 Monthly payment: $1,812.51
                 JP Morgan Chase Bank, NA
                                                                   Begin Date: 7/1/19
                 (Claim # 14) (Filed 6/21/18)
                                                                   End Date: 7/1/2039
                                                       Impaired    Term: 20 years
    Class 2.C.   Collateral description =
                 Residence (324 Willow Glen Road)                  Interest Rate: 5%
                                                                   Treatment of Lien: Secured
                 Allowed Secured Amount =                          Total payout amount: $435,001.44
                 $274,640.54

                 Secured claim of:
                                                                   Monthly payment: $9.24
                 Scenic Community Credit Union
                 (Claim # 15) (Filed 6/22/18)                      Begin Date: 7/1/19
                                                                   End Date: 7/1/2039
    Class 2.D.   Collateral description =              Impaired    Term: 20 years
                 Motor Vehicle Title Lien (2003                    Interest Rate: 5%
                 Mercedez Benz C320)                               Treatment of Lien: Secured
                                                                   Total payout amount: $2,217.10.
                 Allowed Secured Amount =
                 $1,399.78

                 Secured claim of:
                                                                   Monthly payment: $114.25
                 Tennessee Valley Credit Union
                 (Claim # 17) (Filed 6/26/18)                      Begin Date: 7/1/19
                                                                   End Date: 7/1/2039
    Class 2.E.   Collateral description =              Impaired    Term: 20 years
                 Recorded Judgment Lien (2/2/2018)                 Interest Rate: 5%
                 (Acct. 5212)                                      Treatment of Lien: Secured
                                                                   Total payout amount: $27,419.70
                 Allowed Secured Amount =
                 $17,311.58
                 Secured claim of:                                 Monthly payment: $6.97
                 Endodontic Group, P.C.                Impaired    Begin Date: 7/1/19
    Class 2.F.
                 (Claim # 18) (Filed 6/26/18)
                                                                   End Date: 7/1/2039
Case 1:18-bk-11658-MPP             Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                      Desc
                                    Main Document    Page 7 of 13
                                                                                                        7


                 Collateral description =                          Term: 20 years
                 Recorded Judgment Lien (2/2/2018)                 Interest Rate: 5%
                                                                   Treatment of Lien: Secured
                 Allowed Secured Amount =                          Total payout amount: $1,672.48
                 $1,055.93
                 Secured claim of:                                 Paid in the above proposed real property sale.
                 Ocwen Loan Servicing                              Alternatively,
                 (Claim # 28) (Filed 8/14/18)                      Claim Value: $61,220.70
                                                                   Monthly payment: $404.03
                 Collateral description =
                                                        Impaired   Begin Date: 7/1/19
    Class 2.G.   Mortgage 6002 Hancock Road
                 (Rental) (GS 148P A 019)                          End Date: 7/1/2039
                                                                   Term: 20 years
                 Allowed Secured Amount =                          Interest Rate: 5%
                 $61,220.70 to be paid in the above                Total payout amount: $96,967.09
                 proposed real property sale
                 Secured claim of:
                 Ocwen Loan Servicing
                                                                   Monthly payment: $332.10
                 (Claim # 29) (Filed 8/20/18)
                                                                   Begin Date: 7/1/19
                 Collateral description =               Impaired   End Date: 7/1/2039
    Class 2.H.
                 Mortgage 1406 Carousel Road                       Term: 20 years
                 (Rental) (GS 137P D 029)                          Interest Rate: 5%
                                                                   Total payout amount: $79,704.70
                 Allowed Secured Amount =
                 $50,322.00
                 Secured claim of:
                 Regions Bank
                 (Claim # 30) (Filed 8/30/18)                      Monthly payment: $40.89
                                                                   Begin Date: 7/1/19
                 Collateral description =                          End Date: 7/1/2039
                                                        Impaired
    Class 2.I.   First Mortgage 7528 Pinewood Road                 Term: 20 years
                 (Rental) (GS 149B C 016) (Deed of
                                                                   Interest Rate: 5%
                 Trust 11/5/1999)
                                                                   Total payout amount: $9,813.62
                 Allowed Secured Amount =
                 $6,195.88
                 Secured claim of:                                 Paid in the above proposed real property sale.
                 Fay Servicing, LLC c/o Citibank, N.A              Alternatively,
                 (Claim # 33) (Filed 9/25/18)                      Claim Value: $24,795.71
                                                                   Monthly payment: $163.64
                 Collateral description =
                                                        Impaired   Begin Date: 7/1/19
    Class 2.J.   Money Loaned secured by 5950
                 Hancock (Rental) (GS 148P A 019.01)               End Date: 7/1/2039
                                                                   Term: 20 years
                 Allowed Secured Amount =                          Interest Rate: 5%
                 $24,795.71 to be paid in the above                Total payout amount: $39,273.77
                 proposed real property sale
                 Secured claim of:                                 Monthly payment: $628.45
                 Statebridge Company, LLC                          Begin Date: 7/1/19
                 (Claim # 34) (Filed 9/27/18)                      End Date: 7/1/2039
                                                        Impaired
    Class 2.K.
                                                                   Term: 20 years
                 Collateral description =
                                                                   Interest Rate: 5%
                 Second Mortgage 7528 Pinewood
                 Road (Rental) (GS 149B C 016)                     Total payout amount: $150,828.03
Case 1:18-bk-11658-MPP             Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                         Desc
                                    Main Document    Page 8 of 13
                                                                                                           8


                 (Deed of Trust 6/21/2007)

                 Allowed Secured Amount =
                 $95,226.10
                 Secured claim of:
                 Bank of America                                        Monthly payment: $89.92
                                                                        Begin Date: 7/1/19
                 Collateral description =                               End Date: 7/1/2039
                                                           Impaired
    Class 2.L.   Credit Card (Judgment recorded                         Term: 20 years
                 9/15/17) (Book/Page GI 11145 667)
                                                                        Interest Rate: 5%
                 Allowed Secured Amount =                               Total payout amount: $21,557.35
                 $13,610.35
                 Secured claim of:
                 FSG Bank, N.A. / Atlantic Capital,
                 Brenda Lawson & Associates, LLC.

                 Collateral description =
                 Deed of Trust All Properties,
                                                                        To be paid at a compromised amount from the
    Class        Unconditional Guaranty (Judgment          Impaired     proceeds from the above real property sale or
    2.M.         recorded 3/16/2011) (Book/Page GI                      alternative monthly amount
                 9367 767)

                 Allowed Secured Amount =
                 $2,500,000.00

                 Estimated Amount = $1,200,000.00

             Class 3 - Non-priority unsecured creditors: The following chart identifies the
             Plan’s proposed treatment of non-priority unsecured creditor claims against the
             Debtor:


    Class # 3              Description                Impairment                         Treatment

                     General Unsecured Class           Impaired       Monthly pmt.                    =$69.54
                                                                      Pmts. Begin                     =7/1/2019
                                                                                                      =7/1/2034
                                                                      Pmts. End
                                                                      Principal (5% of                =$8,793.65
                                                                      $175,873.01)
                                                                      Interest                        =5%
                                                                      Term                            =15 years
                                                                                                      =$3,723.48
                                                                      Total Interest Paid
                                                                      Total Paid                      =$12,517.13

   ARTICLE 5. Allowance and Disallowance of Claims:

   5.01      Disputed Claim. A disputed claim is a claim that has not been allowed or
             [disallowed by a final non-appealable order], and as to which either:
Case 1:18-bk-11658-MPP          Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                Desc
                                 Main Document    Page 9 of 13
                                                                                               9


          (i)        a proof of claim has been filed or deemed filed, and the Debtor or another
                     party in interest has filed an objection; or

          (ii)       no proof of claim has been filed, and the Debtor has scheduled such claim
                     as disputed, contingent, or unliquidated.

   5.02   Delay of Distribution on a Disputed Claim. No distribution will be made on
          account of a disputed claim unless such claim is allowed [by a final non-
          appealable order].

   5.03   Settlement of Disputed Claims. The Debtor will have the power and authority to
          settle and compromise a disputed claim with court approval and compliance with
          Rule 9019 of the Federal Rules of Bankruptcy Procedure.

   ARTICLE 6. Provisions for Executory Contract and Unexpired Leases:

   6.01   Assumed Executory Contracts and Unexpired Leases.

                     (a)    The Debtors have no executory contracts. Debtors have unexpired
                            Leases with some of their tenants. All executory contracts are
                            revoked. The Debtor assumes, and if applicable assigns, the
                            following unexpired leases as of the effective date:

                 Property                        Tenant                     Monthly Rent

   1406 Carousel Road                Mr. Jeffrey Douglas                       $750.00

   7528 Pinewood Road                Ms. Ellania Neal                          $650.00


                     (b)    Except for executory contracts and unexpired leases that have been
                            assumed, and if applicable assigned, before the effective date or
                            under section 6.01(a) of this Plan, or that are the subject of a
                            pending motion to assume, and if applicable assign, the Debtor will
                            be conclusively deemed to have rejected all executory contracts
                            and unexpired leases as of the effective date.

                            A proof of claim arising from the rejection of an executory
                            contract or unexpired lease under this section must be filed no later
                            that 20 days after the date of the order confirming this Plan.

   ARTICLE 7. Means for Implementation of the Plan:

   7.01   Source of Payments. Payments and distributions under the Plan will be funded
          via the Debtor’s Social Security Income and income from rental properties.
Case 1:18-bk-11658-MPP       Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                Desc
                             Main Document    Page 10 of 13
                                                                                           10


   ARTICLE 8. General Provisions:

   8.01   Definitions and Rules of Construction. The definitions and rules of construction
          set forth in §§ 101 and 102 of the Code shall apply when terms defined or
          construed in the Code are used in this Plan.

   8.02   Effective Date of Plan. The effective date of this Plan is the first business day
          following the date that is 14 days after the entry of the confirmation order. If,
          however, a stay of the confirmation order is in effect on that date, the effective
          date will be the first business day after the date on which the stay expires or is
          otherwise terminated.

   8.03   Severability. If any provision in this Plan is determined to be unenforceable, the
          determination will in no way limit or affect the enforceability and operative effect
          of any other provision of this Plan.

   8.04   Binding Effect. The rights and obligations of any entity named or referred to in
          this Plan will be binding upon, and will inure to the benefit of the successors or
          assigns of such entity.

   8.05   Captions. The headings contained in this Plan are for convenience of reference
          only and do not affect the meaning or interpretation of this Plan.

   8.06   Controlling Effect. Unless a rule of law or procedure is supplied by federal law
          (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of
          the State of Tennessee govern this Plan and any agreements, documents, and
          instruments executed in connection with this Plan, except as otherwise provided
          in this Plan.

   8.07   Corporate Governance. Pursuant to § 1123(a)(6) of the Code, the Debtor shall
          be prohibited from the issuance of nonvoting equity securities and an appropriate
          amount of voting power shall be distributed among any classes of securities
          possessing voting powers, including in the case of any class of equity securities
          having a preference over another class of equity securities with respect to
          dividends, adequate provisions for the election of directors representing such
          preferred class in the event of default in the payments of such dividends.

   8.08   Court Jurisdiction. The Court shall retain jurisdiction of this case after the
          effective date of the plan for the following purposes:

          (a) To determine any and all objections to the allowance and classification of
              claims and arrearage claims;

          (b) To determine any and all applications for professional fees and expenses;
Case 1:18-bk-11658-MPP       Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                 Desc
                             Main Document    Page 11 of 13
                                                                                             11


          (c) To determine any pending applications for rejection or affirmance of executor
              contracts or expired leases and the allowance of claims resulting from the
              rejection of executor contracts or unexpired leases;

          (d) To determine any and all pending applications and adversary proceedings and
              contested and litigated matters except those resolved by this Plan;

          (e) To determine any defaults under the Plan and to enforce the provisions of the
              Plan;

          (f) To correct any defect, cure any omission or reconcile any inconsistency in the
              Plan or in the Order of the Court confirming the Plan as may be necessary to
              carry out the purpose and intent of the Plan; and

          (g) To determine such other matters as may be provided for in the Order of the
              Court confirming the Plan.

   ARTICLE 9. Discharge:

   9.01   Upon completion of payments under the Plan, the Debtors may receive a
          discharge or preconfirmation debts, except such discharge shall not discharge
          the Debtors form any debts that are found nondischargeable under § 523 or are
          obligations created by this Plan. The payments promised in the Plan constitute
          new contractual obligations that replace the preconfirmation debts proposed to
          be discharged. Creditors may not sue to collect on these obligations so long as
          the Debtor is not in material default under the Plan. If the Debtor materially
          defaults in performing the Plan, affected creditors may sue the Debtors to
          enforce the terms of the Plan or to dismiss this case or to convert it to a case
          under chapter 7 of the Bankruptcy Code.

   ARTICLE 10. Other Provisions:

   (a)    The Debtors shall retain all assets and all creditors shall retain their liens, their
          rights pursuant to their notes and security documents and their respective
          priorities against the collateral, subject to the terms of the Plan.

   (b)    The Debtor may sell any or all of its properties subject to satisfying all liens and
          encumbrances against the property being sold including real property tax liens.

   (c)    In the event the Debtors should default on any of the terms of this Plan or upon its
          responsibilities provided herein, the Court shall retain jurisdiction to determine
          upon motion of a party in interest whether a default has occurred. A default in one
          or more Classes shall be deemed a default in that Class or Classes only and shall
          not affect the terms of the Plan as to the remaining Classes.
Case 1:18-bk-11658-MPP      Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                 Desc
                            Main Document    Page 12 of 13
                                                                                           12


   (d)   All right, title, and interest in and to any distribution that becomes Unclaimed
         Funds shall immediately and irrevocably vest in, and revert to and become the
         property of the Debtor and the holder of the allowed claim to which such
         distribution relates shall be deemed to have no further or additional claim against
         the Debtors with regard to such Allowed Claim or distribution or the Unclaimed
         Funds represented thereby.

   (e)   Defaults may be brought to the Court's attention by any interest party. The Debtor
         is authorized to employ professional persons to continue representation of the
         Debtor for all matters arising post-confirmation and is authorized to pay all post-
         confirmation fees and expenses incurred in the ordinary course of business.

   (f)   Avoidable transfers will not be pursued and are deemed compromised upon
         confirmation of the Plan.

   (g)   Creditors desiring to cast ballots shall do so at or before the confirmation hearing.
         Objections to confirmation shall be filed at least three (3) business days prior to
         the confirmation hearing. All current post-petition expenses will constitute post-
         confirmation obligations of the Debtors and be paid in full according to ordinary
         financial terms.

   (h)   Objections to the allowance of claims by the Debtor or any interested party shall
         be filed within thirty (30) days of the Effective Date with notice of the objection
         being served upon Debtor, Debtor’s counsel, the creditors whose claims are being
         objected to and the Office of the U.S. Trustee.

   (i)   All fees owing to the Office of the U. S. Trustee prior to the Effective Date will
         paid at the Effective Date. The case shall be administratively closed for purposes
         of 28 U.S.C. § 1930(a)(6) upon commencement of the Plan Payments and final
         determination of matters in Section 8.08, paragraphs (a) through (d) above,
         subject to reopening for determination of any of the matters in paragraphs (e)
         through (g) for which jurisdiction is retained to the extent that any fees become
         due and owing to the Office of the U. S. Trustee after the Effective Date, such
         fees shall be payable from Plan Payments as claimed in Class 2 (Secured Claims).




                (Signature and Certificate of Service on Following Page)
Case 1:18-bk-11658-MPP        Doc 132 Filed 04/03/19 Entered 04/03/19 13:13:19                 Desc
                              Main Document    Page 13 of 13
                                                                                             13




                                         Edward Grant Jones and Carolyn Goolsby Jones

                                         Law Office of W. Thomas Bible, Jr.
                                         BY:/s/ W. Thomas Bible, Jr.
                                         W. Thomas Bible, Jr, BPR
                                         6918 Shallowford Road, Suite 100
                                         Chattanooga, TN 37421
                                         (423) 424-3116 / (423) 553-0639 fax
                                         tom@tombiblelaw.com


                                 CERTIFICATE OF SERVICE

           I certify that the foregoing has been served electronically on the entities specified
   in the Notice of Electronic Filing to be issued by the electronic case filing system. I
   further certify that the foregoing paper was served by United States mail on April 3, 2019
   to all interested parties, the Trustee and all creditors listed on attached Matrix. Matrix
   attached to original only.


                                                 BY:/s/ W. Thomas Bible, Jr.
                                                 W. Thomas Bible, Jr., BPR
